Citation Nr: 0214454	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-02 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, 
Florida, denying a claim for payment or reimbursement for 
unauthorized private medical expenses.  The case has been 
sent to the Board by the Regional Office (RO) in St. 
Petersburg, Florida.

The Board remanded this case April 2001 for clarification and 
action regarding requests that the veteran made for hearings 
before local representatives of the VA at the RO and before a 
traveling member of the Board at the RO ("Travel Board" 
hearing).

Because it is unclear whether the veteran was provided with 
proper notice of due process rights regarding these hearings, 
the Board finds it necessary to remand the matter again.  See 
Chairman's Memorandum 01-02-01 at 9.c.(5).


REMAND

The RO has verified the veteran's dates of active duty with 
the National Personnel Records Center in St. Louis, Missouri, 
as the Board requested in its April 2001 remand order, and 
documentation as to those dates is now of record.  Therefore, 
the RO complied with the terms of the remand order in that 
regard.  Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

However, the Board also requested that the RO ask the veteran 
to clarify whether he wanted a hearing before a VA hearing 
officer or whether he wanted to be scheduled for a Travel 
Board hearing and to schedule him for the type of hearing he 
wanted.  On his December 2000 notice of disagreement, he 
requested a hearing before RO personnel.  On his February 
2001 VA Form 9 substantive appeal, he checked a box 
indicating his desire for a Travel Board hearing.

Of record is a letter, dated in March 2002 from the veteran's 
United States Senator, with attachments including a 
statement, dated in June 2001, from the veteran in which he 
again requested a local hearing -- "at either the VAMC in 
Gainesville, Florida, or the [RO] in St. Petersburg, Florida.

Contrary to the request of the Board in the April 2001 
remand, the RO did not ask the veteran to clarify which type 
of hearing he wanted but instead wrote to him in April 2002 
and notified him that he was scheduled for a Travel Board 
hearing in June 2002.  The RO apparently provided the veteran 
with a form to complete and return regarding the hearing and 
this form was completed and returned to the RO in May 2002.  
The form gave the veteran a choice: either to (1) accept the 
hearing that had been scheduled; or (2) decline the hearing 
he had been scheduled for and "wait for a future visit by a 
member of the Board of Veterans' Appeals"; or (3) withdraw 
his request for a Travel Board hearing altogether.  The 
veteran chose option 2, to decline the hearing scheduled and 
wait for a future visit.  

In July 2002, the RO sent the veteran another letter, 
scheduling him for another Travel Board hearing in September 
2002.  Apparently, the veteran was again sent the same form 
letter with the three options regarding attendance.  He again 
chose the second option to "wait for future visit" by the 
Board member.  After receiving this in September 2002, the RO 
returned the case to the Board.

VA regulations do not allow a veteran to request more than 
one change in the date of a hearing to be held before the 
Board unless he shows good cause for doing so.  38 C.F.R. 
§ 20.702(c)(1), (2) (2002).  Specifically, the regulations 
provide in pertinent part,

(c)  Requests for changes in hearing 
dates.
(1)  The appellant or the representative 
may request a different date for the 
hearing within 60 days from the date of 
the letter of notification of the time 
and place of the hearing, or not later 
than two weeks prior to the scheduled 
hearing date, whichever is earlier.  The 
request must be in writing, but the 
grounds for the request need not be 
stated.  Only one such request for a 
change of the date of the hearing will be 
granted . . . .

(2)  After the period described in 
paragraph (c)(1) of this section has 
passed, or after one change in the 
hearing date is granted based on a 
request received during such period, the 
date of the hearing will become fixed.  
After a hearing date has become fixed, an 
extension of time for appearance at a 
hearing will be granted only for good 
cause, with due consideration of the 
interests of other parties if a 
simultaneously contested claim is 
involved.  Examples of good cause 
include, but are not limited to, illness 
of the appellant and/or representative, 
difficulty in obtaining necessary 
records, and unavailability of a 
necessary witness.  The motion for a new 
hearing date must be in writing and must 
explain why a new hearing date is 
necessary.  If good cause is shown, the 
hearing will be rescheduled for the next 
available hearing date after the 
appellant or his or her representative 
gives notice that the contingency which 
gave rise to the request for postponement 
has been removed.  Ordinarily, however, 
hearings will not be postponed more than 
30 days. . . .

38 C.F.R. § 20.702(c)(1), (2) (2002).

The Board notes that nothing on the form sent to the veteran 
notified him of his due process rights or, more specifically, 
of the limitations on those rights concerning requests for 
changes in the scheduled date for a hearing.  Rather, the 
form could have been construed by him as allowing him the 
option to postpone a Travel Board hearing -- i.e., "to wait 
for a future visit" by a Board Member -- indefinitely.  
Perhaps the RO sent him some other information about his 
rights to a hearing and the limitations on those rights, but 
this is not evident from the record.

Because the veteran was not properly notified of the 
limitations on his rights regarding a hearing and because his 
requests for a local hearing before a VA hearing officer at 
the RO have never been the subject of any kind of reply or 
response from the RO, the Board finds that the case must be 
remanded again.  Accordingly, to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

(1)  Write to the veteran and ask him to 
clarify whether he wants a Travel Board 
hearing or a hearing before the RO with a 
hearing officer and give him a reasonable 
amount of time to reply.  

(2)  If he responds, schedule him for the 
type of hearing he wants.

(2)  If he wants a Travel Board hearing, 
schedule him for one and tell him that he 
may request in writing a different date 
for the hearing within 60 days from the 
date of the letter of notification of the 
time and place of the hearing, or not 
later than two weeks prior to the 
scheduled hearing date, whichever is 
earlier, but emphasize to him that only 
one such request for a change of the date 
of the hearing will be granted without 
his having to show good cause.  Refer him 
to the VA regulations cited in his copy 
of this Remand order concerning this.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




